EXHIBIT 32.1 Certification by the Chief Executive Officer andChief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to 18 U. S. C. Section 1350, I, Larry Adelt, hereby certify that, to the best of my knowledge, theAnnual Report on Form 10-K of Adelt Design, Inc. for the fiscalyear ended May 31, 2014 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Adelt Design, Inc. Date:August 29, 2014 /s/ Larry Adelt Larry Adelt Chief Executive Officer and Chief Financial Officer This certification accompanies theAnnual Report on Form 10-K pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by such Act, be deemed filed by Adelt Design, Inc. for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Such certification will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except to the extent that Adelt Design, Inc. specifically incorporates it by reference.
